United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 01-1379
                                     ___________

The Missouri Municipal League; The   *
Missouri Association of Municipal    *
Utilities; City Utilities of Springfield;
                                     *
City of Sikeston, Missouri; Columbia *
Water & Light; American Public       *
Power Association,                   *
                                     *
             Petitioners,            *
                                     *       Petition for Review
       v.                            *       of an Order of the Federal
                                     *       Communications Commission.
Federal Communications Commission; *
United States of America,            *
                                     *
             Respondents,            *
                                     *
Southwestern Bell Telephone Company; *
State of Missouri,                   *
                                     *
             Intervenors on Appeal.  *
                                     *
       ____________________          *
                                     *
National Association of              *
Telecommunications Officers and      *
Advisors; United Telecom Council,    *
                                     *
             Amici on Behalf of      *
             Petitioners.            *
                                   ___________

                             Submitted: November 12, 2001

                                  Filed: August 14, 2002
                                   ___________

Before WOLLMAN,1 Chief Judge, BOWMAN, and STAHL,2 Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

       Various Missouri municipalities, municipal organizations, and public power
companies (the Missouri Municipals) have petitioned for review of the Federal
Communications Commission’s (Commission) order denying the Missouri
Municipals’ petition to preempt a Missouri statute that prevents municipalities and
municipally owned utilities from providing telecommunications services or
telecommunications facilities. We vacate the order and remand to the Commission
for further consideration.

                                          I.

      In February 1996, Congress enacted the Telecommunications Act of 1996 (the
Act), which extensively amended the Communications Act of 1934, 47 U.S.C.A. §§
151-615 (West 2001). The Act’s intended purposes are to increase competition in
the area of telecommunications services and to ensure the delivery of universal


      1
       The Honorable Roger L. Wollman stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on January 31,
2002. He has been succeeded by the Honorable David R. Hansen.
      2
       The Honorable Norman H. Stahl, United States Circuit Judge for the First
Circuit, sitting by designation.

                                         -2-
service. To help achieve these goals, § 101(a) of the Act, codified at 47 U.S.C. § 253,
provides for “removals of barriers to entry,” as follows:

      (a) In general
      No State or local statute or regulation, or other State or local legal
      requirement, may prohibit or have the effect of prohibiting the ability of
      any entity to provide any interstate or intrastate telecommunications
      service.

      (b) State regulatory authority
      Nothing in this section shall affect the ability of a State to impose, on a
      competitively neutral basis and consistent with section 254 of this
      section, requirements necessary to preserve and advance universal
      service, protect the public safety and welfare, ensure the continued
      quality of telecommunications services, and safeguard the rights of
      consumers.

      ...

      (d) Preemption
      If, after notice and an opportunity for public comment, the Commission
      determines that a State or local government has permitted or imposed
      any statute, regulation, or legal requirement that violates subsection (a)
      or (b) of this section, the Commission shall preempt the enforcement of
      such statute, regulation, or legal requirement to the extent necessary to
      correct such violation or inconsistency. 47 U.S.C.A. § 253 (West 2001
      Supp.).


       Section 392.410(7) of the Revised Statutes of Missouri prohibits the state’s
political subdivisions from obtaining the certificates of service authority necessary
to provide telecommunications services or facilities directly or indirectly to the
public. It provides:




                                         -3-
      No political subdivision of this state shall provide or offer for sale,
      either to the public or to a telecommunications provider, a
      telecommunications service or telecommunications facility used to
      provide a telecommunications service for which a certificate of service
      authority is required pursuant to this section. Nothing in this subsection
      shall be construed to restrict a political subdivision from allowing the
      nondiscriminatory use of its rights-of-way including its poles, conduits,
      ducts and similar support structures by telecommunications providers or
      from providing telecommunications services or facilities;
             (1) For its own use;
             (2) For 911, E-911 or other emergency services;
             (3) For medical or educational purposes;
             (4) To students by an educational institution; or
             (5) Internet-type services. The provisions of this
             subsection shall expire on August 28, 2002. Mo. Rev. Stat.
             § 392.410(7) (West 2001 Supp).3

        The Missouri Municipals filed a petition with the Commission, asking that it
preempt Mo. Rev. Stat. § 392.410(7) as being in violation of § 253(a) of the Act. The
Commission employs a two-step process in examining statutes under § 253. First, it
determines whether the statute violates § 253(a). If it does, then the Commission
considers whether the statute falls within the reservation clause of § 253(b). If it does
not, then the Commission must preempt the statute. Finding that the Missouri statute
does not violate § 253(a), the Commission denied the petition, thus eliminating the
need for § 253(b) review. In the matter of the Missouri Municipal League, 16
F.C.C.R. 1157 (2001). The Commission expressed its disagreement with the policy
of the Missouri statute because it had found previously that “municipally-owned
utilities . . . have the potential to become major competitors in the
telecommunications industry . . . [and] can further the goal of the 1996 Act to bring

      3
       Missouri House Bill 1402, 2002 Mo. Legis. Serv. H.B. 1402 (Vernon’s),
signed into law on July 11, 2002, extended the expiration date to August 28, 2007,
as well as making certain other changes in the wording of § 392.410(7), none of
which affect our analysis in this case.

                                          -4-
the benefits of competition to all Americans, particularly those who live in small rural
communities.” Id. at 1162; see also id. at 1173 (Separate Statement of Commissioner
Susan Ness). Even though it expressed its desire that states not adopt the type of
complete barriers to entry found in § 392.410(7), the Commission felt bound by legal
authorities not to preempt the statute, particularly a decision of the United States
Court of Appeals for the District of Columbia, City of Abilene v. FCC, 164 F.3d 49
(D.C. Cir. 1999). Missouri Municipal League, 16 F.C.C.R. at 1164-65; see also id.
at 1172 (Separate Statement of Chairman William E. Kennard and Commissioner
Gloria Tristani); and id. at 1173 (Separate Statement of Commissioner Susan Ness).
The Missouri Municipals then filed a petition for a review of the Commission’s order.
Southwestern Bell Telephone Co. and the State of Missouri intervened in support of
the Commission’s decision.

     We have jurisdiction to review final orders of the Commission under 47
U.S.C.A. § 402(a) (West 2001) and 28 U.S.C.A. § 2342(1) (West 1994).

                                          II.

       We review agency determinations under the two-step process set forth in
Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837
(1984). First, we must determine whether congressional intent is clear from the plain
language of the statute. If congressional intent is clear, a contrary interpretation by
an agency is not entitled to deference. If the language of the statute is ambiguous,
however, and the legislative history reveals no clear congressional intent, we must
defer to a reasonable interpretation of the statutory provision made by the agency.
Ragsdale v. Wolverine Worldwide, Inc., 218 F.3d 933, 936 (8th Cir. 2000), aff’d, 122
S. Ct. 1155 (2002).

      A second plain-language standard also applies in this case. The Supreme Court
requires that Congress make a plain statement that it intends to preempt state law

                                          -5-
where the preemption affects the traditional sovereignty of the states. Gregory v.
Ashcroft, 501 U.S. 452, 460-61 (1991). In Gregory, the Court “confronted a statute
susceptible of two plausible interpretations, one of which would have altered the
existing balance of federal and state powers . . . [and] concluded that, absent a clear
indication of Congress’s intent to change the balance, the proper course was to adopt
a construction which maintains the existing balance.” Salinas v. United States, 522
U.S. 52, 59 (1997). As the Court pointed out in Salinas, however, a “statute can be
unambiguous without addressing every interpretive theory offered by a party. It need
only be ‘plain to anyone reading the Act’” that Congress intended to alter the federal-
state balance in the relevant area. Id. at 60 (quoting Gregory, 501 U.S. at 467). Thus,
the Gregory plain-statement rule does not require courts to limit a statute’s scope
where Congress’s intent is plain, and, in fact, “[a]ny other conclusion, while
purporting to be an exercise in judicial restraint, would trench upon the legislative
powers vested in Congress by Art. I, § 1, of the Constitution.” Salinas, 522 U.S. at
60 (quoting United States v. Albertini, 472 U.S. 675, 680 (1985)).

       In summary, the Gregory rule requires us to determine whether the statutory
language plainly requires preemption. Gregory does not mandate that we conduct a
balancing test of the federal interests against the state interests or that we delve into
the wisdom of the competing federal and state policies. We do not assume that
Congress exercises its Supremacy Clause power lightly, however, and we must be
“certain of Congress’ intent” before we find that federal law overrides the balance
between state and federal powers. Gregory, 501 U.S. at 460. Even so, no matter how
great the state interest, we should not strain to create ambiguity in a statute where
none exists. See Salinas, 522 U.S. at 59-60. Accordingly, we ask a single question,
is the statute’s meaning plain? If so, that ends our analysis, with the result that it
must be held that Congress has preempted state law.

      The dispute hinges on the meaning of the phrase “any entity” in § 253 of the
Act. More precisely, do the words “any entity” plainly include municipalities and so

                                          -6-
satisfy the Gregory plain-statement rule? We hold that they do. Accordingly,
because § 253 satisfies the Gregory plain-statement rule, it also satisfies Chevron’s
clear-statement rule and thus the Commission’s contrary interpretation cannot stand.

       We begin with the language Congress used, and, because the statute does not
define the term “entity,” we presume that “the ordinary meaning of that language
accurately expresses the legislative purpose.” Morales v. Trans World Airlines, Inc.,
504 U.S. 374, 383 (1992); see also Asgrow Seed Co. v. Winterboer, 513 U.S. 179,
187 (1995). There is no doubt that municipalities and municipally owned utilities are
entities under a standard definition of the term. An entity is “[a]n organization (such
as a business or a governmental unit) that has a legal identity apart from its
members,” and a public entity is a “governmental entity, such as a state government
or one of its political subdivisions.” Black’s Law Dictionary 553 (7th ed. 1999).
Although municipalities in Missouri derive all of their powers from the state, and
although a state can control its subdivisions in an almost limitless way, see, e.g.,
Sailors v. Bd. of Educ., 387 U.S. 105, 107-08 (1967), municipalities and other
political subdivisions have an existence separate from that of the state. It is true that
as political subdivisions of the state, municipalities should not be considered
independent entities. Nevertheless, the question before us is not the source from
which municipalities derive their power, but whether they are included within the
meaning of “any entity” as used in § 253(a). The plain meaning of the term “entity”
includes all organizations, even those not entirely independent from other
organizations.

       Furthermore, Congress’s use of “any” to modify “entity” signifies its intention
to include within the statute all things that could be considered as entities. “Read
naturally, the word ‘any’ has an expansive meaning, that is, ‘one or some
indiscriminately of whatever kind.’” United States v. Gonzales, 520 U.S. 1, 5 (1997)
(citations omitted). Time and time again the Court has held that the modifier “any”
prohibits a narrowing construction of a statute. See Dep’t of Hous. & Urban Dev. v.

                                          -7-
Rucker, 122 S. Ct. 1230, 1233 (2002) (in statute requiring lease term providing for
lease termination if public housing tenant or specified others engage in “any drug-
related criminal activity,” Congress’s “use of the term ‘any’ to modify ‘drug-related
criminal activity’ precludes” limiting the statute to cover only “drug-related activity
that the tenant knew, or should have known, about”); Brogan v. United States, 522
U.S. 398, 400-01, 405 (1998) (“any false, fictitious or fraudulent statement” includes
false statements of whatever kind); Gonzales, 520 U.S. at 5 (“any other term of
imprisonment” means all prison sentences, both state and federal, where Congress did
not add any language limiting the breadth of the term “any”); Freytag v. Comm’r, 501
U.S. 868, 873-74 (1991) (“any other proceeding” allows Chief Judge to assign all
types of cases to a special trial judge); United States v. James, 478 U.S. 597, 605
(1986) (“any damage” and “liability of any kind” include all possible damages from
a government project, not limited to just property damage); United States v. Turkette,
452 U.S. 576, 580-81 (1981) (“any enterprise” includes both legitimate and
illegitimate enterprises); Harrison v. PPG Indus., Inc., 446 U.S. 578, 588-89 (1980)
(“any other final action” includes all actions that constitute the agency’s last word);
and Bhd. of RR Trainmen v. Balt. & O. R. Co., 331 U.S. 519, 529 (1947) (“any
proceeding arising under this Act” allows intervention in all cases under the statute);
accord Southern Co. v. FCC, No. 99-15160, 2002 WL 1299142 at *10 (11th Cir. June
13, 2002) (plain meaning of “any” is “all” unless specifically limited in statute).

       In Salinas v. United States, the Court was called upon to decide whether the
federal bribery statute, which applies to “any business transaction,” applies only to
bribes affecting federal funds. The defendant, who had bribed a state official, argued
that because the bribery statute upset the federal-state balance, the Gregory plain-
statement rule required a plain statement of congressional intent that the bribery
statute apply to bribes having no effect on federal funds. In holding that the bribery
statute included bribes of state officials, even where no federal funds were affected,
the Court stated that “the word ‘any,’ which prefaces the business or transaction
clause, undercuts the attempt to impose this narrowing construction.” Salinas, 522

                                         -8-
U.S. at 57. The Court also stated that “the plain-statement requirement articulated in
Gregory . . . does not warrant a departure from the statute’s terms.” Id. at 60.

       In City of Abilene v. FCC, the Court of Appeals for the District of Columbia
reviewed a Commission order that refused to preempt a Texas statute similar to Mo.
Rev. Stat. § 392.410(7), holding that § 253 did not contain a plain statement sufficient
to preempt a traditional area of state sovereignty. With all due deference to our sister
circuit’s holding, and mindful of our desire to maintain uniformity among the circuits,
United States v. Auginash, 266 F.3d 781, 784 (8th Cir. 2001), we do not find City
of Abilene to be persuasive. The D.C. Circuit noted that the mere possibility that the
term “entity” could include municipalities does not satisfy Gregory. City of Abilene,
164 F.3d at 52-53. The court, however, made no mention of the Supreme Court’s
cases regarding the effect of the modifier “any” on the modified term, referring
instead to Congress’s “tone of voice” regarding the term “any” and the “emphasis”
Congress meant to place on different words. Id. at 52. Counsel for the Commission
stated at oral argument that the D.C. Circuit did not consider Salinas because of that
court’s rules regarding cases not cited in the original briefs. Whatever the reason for
the D.C. Circuit’s decision not to consider and discuss Salinas and like cases, we
view the lack of such a discussion as detracting from the persuasiveness of its
opinion. The Supreme Court has repeatedly instructed us regarding the proper
manner of interpreting the modifier “any,” and we follow that direction here. We find
no reference in any of the Supreme Court’s decisions regarding the word “any” about
Congress’s “tone of voice” and “emphasis.” We note that a district court in Virginia,
after considering both the “any” cases and City of Abilene, concluded that “any
entity” should be read broadly and held that a Virginia statute similar to Mo. Rev.
Stat. § 392.410(7) must be preempted. City of Bristol v. Earley, 145 F. Supp. 2d 741,
747-49 (W.D. Va. 2001) (“it strains logic to interpret the term ‘any entity’ in § 253(a)
to mean ‘any entity except for municipalities and other political subdivisions of
states’”).



                                          -9-
       Accordingly, we conclude that because municipalities fall within the ordinary
definition of the term “entity,” and because Congress gave that term expansive scope
by using the modifier “any,” individual municipalities are encompassed within the
term “any entity” as used in § 253(a). This language would plainly include
municipalities in any other context, and we should not hold otherwise here merely
because § 253 affects a state’s authority to regulate its municipalities. Congress need
not provide specific definitions for each term in a statute where those terms have a
plain, ordinary meaning and Congress uses an expansive modifier to demonstrate the
breadth of the statute’s application. See Gregory, 501 U.S. at 467 (statute need not
explicitly mention judges to have judges included in the definition); Salinas, 522 U.S.
at 60 (statute need not address every interpretive theory offered in order to be
unambiguous).

       We recognize Missouri’s important interest in regulating its political
subdivisions. The Gregory standard is designed to respect such interests. That
Salinas was a criminal case in which the state had no interest in allowing its officials
to take bribes does not detract from its fundamental holding regarding the authority
of Congress to change the balance of state and federal powers when it employs plain
language to do so. Salinas held that by using the clearly expansive term “any,”
Congress expressed its intent to alter this relationship. We conclude that the same
must be said about the preemption provision set forth in § 253.

      Missouri also argues that because the state controls its municipalities’
authority, § 253 does not apply to this case. Section 253 directs the Commission to
preempt laws that prohibit “the ability of any entity” to provide telecommunications
services. Missouri argues that because § 392.410(7) addresses its municipalities’
authority to provide telecommunications services rather than their ability to do so, §
253 does not apply. Missouri contends that if § 392.410(7) is held to be preempted,
it would not be able to prevent its attorney general’s office from providing
telecommunications services. Putting aside the highly fanciful nature of this

                                         -10-
argument, it needs only to be noted that unlike municipalities, the Missouri Attorney
General’s office has no independent authority to provide telecommunications
services. Section 392.410(7) is a prohibition on the ability to exercise the authority
that municipalities otherwise possess, precisely the type of prohibition that § 253 is
designed to prevent. See City of Bristol, 145 F. Supp. 2d at 748 (Virginia
municipalities otherwise have authority to provide telecommunications services and
state statute designed to prohibit them from exercising that authority preempted by
§ 253).

      The Commission’s order is vacated, and the case is remanded to the
Commission for further proceedings consistent with the views set forth in this
opinion.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -11-